                                          Case 4:18-cv-07229-YGR Document 89 Filed 08/21/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FINJAN, INC.,                                      Case No. 18-cv-07229-YGR (TSH)
                                   8                    Plaintiff,
                                                                                            DISCOVERY ORDER
                                   9             v.
                                                                                            Re: Dkt. No. 79
                                  10     QUALYS INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The parties have filed a joint discovery letter brief raising three issues: (1) Finjan’s request

                                  14   for Qualys’s foreign sales data, (2) whether Finjan has exceeded the limit of 25 interrogatories,

                                  15   and (3) whether Finjan should be required to produce all expert reports from prior and pending

                                  16   lawsuits involving one or more of the patents-in-suit in this case. ECF No. 79. The Court held a

                                  17   hearing on August 20 and now issues this order.

                                  18          Let’s start with foreign sales. The Court finds Finjan’s arguments too cursory to

                                  19   satisfactorily evaluate them. In a single sentence with no factual support or case law, Finjan

                                  20   argues that Qualys’s worldwide sales are part of the relevant royalty base because they infringe

                                  21   under the “making” prong of 35 U.S.C. § 271(a). And then in the next sentence, Finjan says that

                                  22   the Court need not decide the issue. This leaves the Court unsure if Finjan is really making this

                                  23   argument. If Finjan is going to press this point, it must assert a well-developed argument and not

                                  24   just make a conclusory assertion.

                                  25          Next, Finjan asserts that even if the foreign sales do not infringe, they are relevant to the

                                  26   reasonable royalty inquiry and “other issues in this case, including Finjan’s claims for induced

                                  27   infringement under 35 U.S. § 271(a).” But . . . how? Courts have split on the relevance of foreign

                                  28   sales, compare Polaris Innovations Ltd., Kingston Tech. Co., Inc., 2017 WL 3275615, *5 (C.D.
                                          Case 4:18-cv-07229-YGR Document 89 Filed 08/21/20 Page 2 of 6




                                   1   Cal. Feb. Feb. 14, 2017), with Kajeet, Inc. v. Qustodio, LLC, 2019 WL 8060078, at *13 (C.D. Cal.

                                   2   Oct. 22, 2019), so proclaiming the evidence relevant and citing a case that goes your way is not a

                                   3   persuasive argument when your opponent announces the opposite and cites a case going their way.

                                   4   Finjan needs to put some sentences together that actually explain theories of relevance in a logical

                                   5   way. For example, if Finjan thinks that foreign sales are part of the relevant royalty base, then

                                   6   Finjan must also explain why the royalty base should include activities that do not constitute

                                   7   patent infringement. If Finjan thinks foreign sales are relevant to induced infringement, it must

                                   8   explain why that is so. And if there are “other” issues in the case to which foreign sales are

                                   9   relevant, Finjan must say what they are and explain that too. While the Court has a vivid

                                  10   imagination, it should not be in the position of having to guess what Finjan’s theories of relevance

                                  11   are. Also, as to the Rule 30(b)(6) depo notice, Finjan must state which topics are at issue in this

                                  12   motion.
Northern District of California
 United States District Court




                                  13           The Court orders the parties to file a further joint discovery letter brief within 14 days, not

                                  14   to exceed five pages, in which they address the above issues.

                                  15           The second issue – whether Finjan has exceeded “25 written interrogatories, including all

                                  16   discrete subparts,” Fed. R. Civ. Proc. 33(a)(1) – is one of those recurring discovery disputes that

                                  17   seem to come up all the time in patent cases. Both sides cite Erfindergemeinschaft Uropep GbR v.

                                  18   Eli Lilly & Co., 315 F.R.D. 191 (E.D. Tex. 2016), a leading decision on that issue. In addition,

                                  19   Magistrate Judge Ryu wrote a lengthy decision in Synopsys, Inc. v. ATopTech, Inc., 319 F.R.D.

                                  20   293 (N.D. Cal. 2016), surveying the case law on this issue, and concluding that it is not all

                                  21   consistent. This Court generally follows both of these decisions without repeating their lengthy

                                  22   analysis but tailors its approach to the arguments set forth in the parties’ letter brief in this case.

                                  23   For example, Judge Ryu noted that there can be disputes about whether a single interrogatory that

                                  24   asks about all accused products or all patents-in-suit should be construed as one interrogatory per

                                  25   accused product or patent-in-suit. The answer may depend on how similar the accused products or

                                  26   patents-in-suit are to each other. See id. at 295-96. In the letter brief, however, Qualys does not

                                  27

                                  28
                                                                                           2
                                           Case 4:18-cv-07229-YGR Document 89 Filed 08/21/20 Page 3 of 6




                                   1   advance such an argument.1 While Qualys does generally contend that Finjan’s interrogatories

                                   2   have impermissible subparts, it does not make any assertions that the accused products or patents-

                                   3   in-suit are sufficiently different from each other that they should be considered different topics.

                                   4   Judge Ryu also noted that there can be a dispute about whether an interrogatory that asks about

                                   5   facts, people who know the facts, and documents that reflect the facts is one interrogatory or three,

                                   6   concluding that it is one if the facts, people and documents all relate to the same primary question.

                                   7   See id. at 297. The Court follows that holding and rejects Qualys’s argument to the contrary. The

                                   8   real issue, then, is whether any of Finjan’s interrogatories cover more than one primary subject.

                                   9          Let’s start with interrogatory 1. The Court thinks it is fair to pair the date of first

                                  10   awareness of the asserted patents with at least some action taken in response, since first awareness

                                  11   seems like only part of a primary subject. But the assessment of the validity or enforceability of

                                  12   the patents is a totally different subject from infringement or design around. A litigant could tell a
Northern District of California
 United States District Court




                                  13   complete story about everything it did to avoid infringement liability without even mentioning

                                  14   invalidity defenses. And vice versa. This counts as two interrogatories.

                                  15          Interrogatories 2 and 3 each count as one interrogatory. Although they each seek a lot of

                                  16   information, they are each focused on an easily discerned primary subject. The Court concludes

                                  17   the same for interrogatories 5, 6, 7, 8, 9, 10, 12, 18 and 19. Interrogatory 11 looks superficially

                                  18   like it covers different subjects, but in reality, stating the legal and factual basis for a damages

                                  19   calculation does embrace all of the listed subjects, so this is just one interrogatory. Interrogatory

                                  20   13 is one of the familiar “each patent” and “each accused product” interrogatories, but as noted,

                                  21   Qualys did not make any assertion in the letter brief that the asserted claims, asserted patents, or

                                  22   accused instrumentalities are sufficiently different from each other with respect to the questions

                                  23   being asked that they should be considered different topics, so the Court will count this as one

                                  24   interrogatory. For the same reason, the Court will deem interrogatories 14 and 15 each as one

                                  25   interrogatory.

                                  26
                                  27   1
                                         Asserting an objection in a written response to a discovery request is not sufficient to preserve it
                                  28   in the face of a motion to compel. Rather, in opposing a motion to compel, a litigant must assert
                                       arguments in its written briefing for them to be considered by the Court.
                                                                                         3
                                           Case 4:18-cv-07229-YGR Document 89 Filed 08/21/20 Page 4 of 6




                                   1          However, interrogatory 4 is two interrogatories. Most of the interrogatory asks about

                                   2   infringement, specifically, where the accused instrumentalities show up in the source code. But

                                   3   then it asks which portions of the source code are prior art to the patents-in-suit. As with

                                   4   interrogatory 1, the Court believes that infringement and invalidity are different primary subjects.

                                   5          At oral argument, Finjan modified interrogatory 16. It initially seemed to ask about three

                                   6   primary subjects: licenses for the asserted patents, licenses for the accused instrumentalities, and

                                   7   licenses that Qualys contends are relevant to the evaluation of a reasonably royalty. As a matter of

                                   8   common sense, it is hard to understand why Finjan would want to know about any licenses in the

                                   9   first two categories if they are not within the third, and Finjan clarified that, no, it doesn’t want

                                  10   that. As modified, interrogatory 16 asks Qualys about license agreements related to the

                                  11   technology of the asserted patents or accused instrumentalities and that Qualys contends are

                                  12   relevant to the evaluation of a reasonably royalty. This is one interrogatory.
Northern District of California
 United States District Court




                                  13          Interrogatory 17 – “Describe in detail the complete legal and factual basis for each

                                  14   affirmative defense that Qualys has asserted in this litigation . . .” (emphasis added) – is more than

                                  15   one interrogatory. Technically, Qualys asserts 13 affirmative defenses, see ECF No. 26, so there

                                  16   would be some logic in saying this is 13 interrogatories. However, that would leave Finjan victim

                                  17   to the whimsy of Qualys’s pleading practices. Qualys pleads invalidity for each patent in a single

                                  18   affirmative defense (its third) but then pleads inequitable conduct in separate defenses for each

                                  19   patent (its tenth, eleventh and twelfth defenses). Further, Qualys’s thirteenth affirmative defense

                                  20   (unclean hands) overlaps entirely with its tenth and eleventh affirmative defenses such that these

                                  21   are not really separate topics. The Court thinks that Qualys’s affirmative defenses reflect 10

                                  22   primary subjects: failure to state a claim, non-infringement,2 invalidity, limitations on damages,

                                  23   28 U.S.C. § 1498, failure to mark, ensnarement, prosecution history estoppel, prosecution laches,

                                  24   and inequitable conduct. Thus, this is 10 interrogatories.

                                  25          Accordingly, modified interrogatory 16 actually amounts to interrogatory 18. Therefore,

                                  26
                                  27   2
                                         Failure to state a claim and non-infringement are not really affirmative defenses, of course, but
                                  28   Qualys pleaded them as such, so the Court interprets interrogatory 17 to ask for the legal and
                                       factual basis for those arguments.
                                                                                         4
                                          Case 4:18-cv-07229-YGR Document 89 Filed 08/21/20 Page 5 of 6




                                   1   the last seven interrogatories were interrogatory 17 as it was directed to the affirmative defenses

                                   2   concerning failure to state a claim, non-infringement, invalidity, limitations on damages, 28

                                   3   U.S.C. § 1498, failure to mark, and ensnarement. With that, Finjan is out of interrogatories.

                                   4          Please note that the parties briefed only the question of whether Finjan has exceeded the

                                   5   allowed number of interrogatories. The parties did not brief the merit of any of these discovery

                                   6   requests, and the Court has not decided that.

                                   7          We now turn to the expert reports. Finjan resists producing expert reports in other cases

                                   8   involving one or more of the patents-in-suit for reports that contain infringement analysis. It is not

                                   9   refusing to produce reports that reflect invalidity analysis. Finjan’s relevance argument is that the

                                  10   infringement reports describe how third-party products infringe on the patents-in-suit, and those

                                  11   products are not at issue in this case. While it is true that the third-party products are not relevant

                                  12   to this lawsuit, the Court disagrees that an infringement analysis describes only the accused
Northern District of California
 United States District Court




                                  13   products. An infringement analysis also typically describes how the expert interprets the scope of

                                  14   the patents and claims, has definitions of a person of ordinary skill in the art, and discusses other

                                  15   issues not strictly limited to discussions of the accused product.

                                  16          Further, Qualys asserts that the parties’ experts in this case have been experts in previous

                                  17   cases involving the same patents-in-suit. It is certainly relevant to see an expert’s prior opinions

                                  18   about the same patents. Indeed, Qualys says that one of its own experts doesn’t even have his own

                                  19   report from a prior case – only Finjan has it. It is unfair for Finjan alone to possess such potential

                                  20   cross-examination material and not provide it to Qualys.

                                  21          For all these reasons, the infringement reports are relevant. The Court observes that

                                  22   precedent in this district has gone even further, adopting a presumption of relevance for all

                                  23   documents produced in another case if the patents in the two cases share a technological nexus.

                                  24   See Apple Inc. v. Samsung Elecs. Co. Ltd., 2013 WL 3246094, *20 (N.D. Cal. June 26, 2013).

                                  25          As to burden, Finjan says there are about 30-40 infringement reports at issue. Finjan’s

                                  26   counsel have nearly all of them stored on their law firm’s computer servers due to their long-

                                  27   standing representation of Finjan, so the burden for them is just copying some easily identifiable

                                  28   electronic files. It is unclear if there is any meaningful burden on the affected non-parties. At

                                                                                          5
                                          Case 4:18-cv-07229-YGR Document 89 Filed 08/21/20 Page 6 of 6




                                   1   least one non-party just sent a quick email telling Finjan to designate its documents as AEO in this

                                   2   action, see ECF No. 81, Ex. B, so that was not a burden.

                                   3          The Court orders Finjan to produce the infringement reports. It should do so using the

                                   4   procedure set forth in section 11 of the protective order in this case, see ECF No. 34, which is

                                   5   specifically designed for the scenario in which a discovery request calls for documents that

                                   6   possess a non-party’s confidential information, as these reports presumably do. It requires Finjan

                                   7   to give notice to the non-party and gives the non-party an opportunity to seek a protective order.

                                   8   Non-parties are also free to designate the reports in their case as HC-AEO under the protective

                                   9   order in this case. They may also wish to redact certain portions of the expert reports that refer to

                                  10   the non-party’s technology, if Qualys is willing to live with those redactions.

                                  11

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: August 21, 2020

                                  15
                                                                                                     THOMAS S. HIXSON
                                  16                                                                 United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
